DISMISS and Opinion Filed August 31, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-15-00164-CV

        ROLL-N-ROCK, INC. AND RICHARD C. VANGLISH, Appellants
                                  V.
   JOHN M. PATISON, CURTIS C. FARMER, RAMGOPAL VENKATARAMAN,
 CHRIS FOX, D. PATRICK CURRIE, AND CIRCLE TEN COUNCIL, B.S.A., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-04214

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                    Opinion by Justice Lang
       In a letter dated June 3, 2015, we questioned our jurisdiction over this appeal from an

order granting a motion to dismiss pursuant to section 27.003 of the Texas Civil Practice and

Remedies Code. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003 (West 2015). Specifically, it

appeared the notice of appeal was untimely. We instructed appellants Roll-N-Rock, Inc., and

Richard C. Vanglish (collectively “Roll-N-Rock”) to file a letter brief addressing our

jurisdictional concern and gave appellees John M. Patison, Curtis C. Farmer, Ramgopal

Venkataraman, Chris Fox, D. Patrick Currie, and Circle Ten Council, B.S.A. (collectively

“Patison”) an opportunity to respond.

       Pursuant to section 27.008(b) of the civil practice and remedies code, “[a]n appellate

court shall expedite an appeal or other writ, whether interlocutory or not, from a trial court order

on a motion to dismiss a legal action under Section 27.003 . . .” TEX. CIV. PRAC. & REM. CODE

ANN. § 27.008(b). Accelerated appeals include “appeals required by statute to be accelerated or
expedited.” See TEX. R. APP. P. 28.1(a). In an accelerated appeal, the notice of appeal is due

within twenty days after the date the judgment or order is signed or, with a timely post-judgment

motion that extends the appellate timetable, within thirty-five days. See TEX. R. APP. P. 26.1(b),

26.3. Filing a motion for new trial does not extend the time to perfect an accelerated appeal. See

TEX. R. APP. P. 28.1(b). Without a timely notice of appeal, this Court lacks jurisdiction. See

TEX. R. APP. P. 25.1(b).

           The trial court signed the order granting Patison’s motion to dismiss under the Texas

Anti-Slapp statute on September 2, 2014. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003.

The order was interlocutory because it did not dispose of Roll-N-Rock’s breach of contract claim

against Circle Ten Council. Although the order was interlocutory, Roll-N-Rock filed a motion

for new trial on October 2, 2014. On November 21, 2014, the trial court signed an order

severing the remaining breach of contract claim and assigning it a new cause number. The

severance order rendered the September 2014 order final. See Espalin v. Children’s Med. Ctr. of

Dallas, 27 S.W.3d 675, 680 (Tex. App.—Dallas 2000, no pet.). Nonetheless, the trial court

signed a final judgment on the motion to dismiss on December 18, 2014. Roll-N-Rock filed a

supplemental motion for new trial on December 19, 2014.                                            A party may appeal from an

interlocutory order that grants a motion to dismiss filed pursuant to Section 27.003 only upon

final judgment. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(12) (West 2015); Shankles

v. Gordon, No. 05-14-01444-CV, 2015 WL 3454429, *1 (Tex. App.—Dallas Jun. 1, 2015, no

pet.) (mem. op.).

           In the notice of appeal, Roll-N-Rock states it is appealing the trial court’s judgment

signed on December 18, 2014.1 However, the accelerated appellate timetable began running on

November 21, 2014, the date the severance order was signed. The notice of appeal was due on

     1
      In its jurisdictional brief, Roll-N-Rock states this was error and that it should have stated it was appealing the trial court’s November 21,
2014 order. This is not relevant to the outcome because, as explained later in the opinion, the notice of appeal was untimely as to either the
December judgment or November order.



                                                                      –2–
December 11, 2014, twenty days after the date the judgment was signed or, with a timely

extension motion, Monday, December 28, 2015. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.008(b); TEX. R. APP. P. 4.1(a), 26.1(b) & 26.3. Roll-N-Rock filed its notice of appeal on

February 9, 2015, a date well past the deadline.

        In its jurisdictional brief, Roll-N-Rock agrees that the severance order rendered the trial

court’s September 2, 2014 order on the motion to dismiss final. It contends, however, the

severance order was not an order on a motion to dismiss pursuant to section 27.003. Rather, it

argues the severance order was an order severing an unrelated breach of contract claim. For this

reason, Roll-N-Rock asserts it reasonably believed that the severance order was not subject to the

accelerated timetable. To invoke this Court’s jurisdiction, a party must file a timely notice of

appeal. See TEX. R. APP. P. 25.1(b). A “reasonable belief” is not sufficient. If this Court were to

accept Roll-N-Rock’s argument and allow this appeal to proceed, it would be in direct violation

of section 27.008(b) requiring this Court to expedite appeals from orders on motions to dismiss.

This we cannot do. See Spencer v. Pagliarulo, 448 S.W.3d 605, 607 (Tex. App.—Houston [1st

Dist.] 2014, no pet.).

        Alternatively, Roll-N-Rock contends it made a good faith effort to invoke this Court’s

jurisdiction in filing a notice of appeal within ninety days of the date of the severance order. See

TEX. R. APP. P. 26.1(b). However, as indicated above, the severance order rendered the order

granting the motion to dismiss final and appealable. The notice of appeal was due within twenty

days of the date of the severance order or within the fifteen-day extension period. See TEX. R.

APP. P. 26.1(b), 26.3, 28.1(b). This Court does not have the authority to alter the time for

perfecting an appeal in a civil case beyond the period allowed for an extension. See TEX. R. APP.

P. 2.




                                                –3–
       Because the notice of appeal was untimely, this Court lacks jurisdiction. Accordingly,

we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




150164F.P05



                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE




                                              –4–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROLL-N-ROCK, INC. AND                              On Appeal from the 44th Judicial District
RICHARD C. VANGLISH, Appellants                    Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-14-04214.
No. 05-15-00164-CV        V.                       Opinion delivered by Justice Lang. Justices
                                                   Bridges and Schenck participating.
JOHN M. PATISON,
CURTIS C. FARMER,
RAMGOPAL VENKATARAMAN,
CHRIS FOX, D. PATRICK CURRIE,
AND CIRCLE TEN COUNCIL, B.S.A.,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees JOHN M. PATISON, CURTIS C. FARMER,
RAMGOPAL VENKATARAMAN, CHRIS FOX, D. PATRICK CURRIE, AND CIRCLE TEN
COUNCIL, B.S.A. recover their costs of this appeal from appellants ROLL-N-ROCK, INC.
AND RICHARD C. VANGLISH.


Judgment entered this 31st day of August, 2015.




                                             –5–